Citation Nr: 1416844	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-48 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1991 to December 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran's claim was most recently remanded by the Board in November 2012 for additional development.  As discussed below, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The claim has been returned to the Board for adjudication.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Throughout the rating period, the Veteran's right knee disability has been manifested by mild instability; limitation of motion, flexion has not been limited to less than 60 degrees, extension has not been limited to more than 5 degrees; and the disability has not been manifested by recurrent subluxation or frequent episodes of locking.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with all required notice in a letter mailed in April 2009, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the record reflects that all available post-service medical evidence identified by the Veteran have been obtained, to include private and VA outpatient treatment records.  In addition, the Veteran has been afforded VA examinations in connection with the claim decided herein, most recently in January 2013.  The Board has reviewed the January 2013 examination report and finds that it is not adequate for adjudicative purposes because the results, as reported by the examiner, are invalid.  Specifically, the examiner determined the results were invalid due to the Veteran's "symptom magnification."

As will be discussed further below, the medical evidence of record includes results of clinical testing consistent with intentional malingering and exaggeration of symptoms of distress as noted at the January 2013 VA examination.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's malingering constitutes a failure to cooperate in the development and adjudication of his claim, and factors in the Board's determination that no further VA examination is warranted for his claim.  

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, pursuant to the November 2012 Board remand, the Veteran was scheduled for a VA medical examination and the outstanding medical records were gathered and associated with the claims file.  Therefore, substantial compliance has been achieved.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; and a 20 percent rating if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating if extension is limited to 10 degrees; and a 20 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

However, the VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2013).  The Court in Burton v. Shinseki expressly determined that 38 C.F.R. § 4.59 provides for a minimum 
10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  25 Vet. App. 1, 4-5 (2013).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating appeals and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability. 

Service connection was granted for a right knee disability in a March 1993 decision.  A 10 percent disability evaluation was assigned for ligament laxity.  The Veteran filed a claim for an increased rating in April 2009.  In the June 2009 rating decision on appeal, the RO continued the assigned evaluation of 10 percent.  

A March 2009 VA treatment record reflects the Veteran's complaint of chronic right knee pain, decreased range of motion, and intermittent locking and swelling.  Physical examination revealed right knee tenderness to palpation without any knee effusion.  A March 2009 Magnetic resonance imaging (MRI) revealed a suspected small radial tear in the medial meniscus.

An April 2009 VA treatment record shows range of motion of "0 to 125 degrees" and no effusion or tenderness

During a May 4, 2009 VA examination, the Veteran reported progressively worse right knee joint pain, stiffness, weakness, giving way, incoordination, and decreased speed of joint motion.  He also reported weekly flare-ups of moderate severity precipitated by squatting, prolonged standing, and using stairs or a ladder.  The Veteran stated that these episodes resulted in functional impairment as he has to stop and rest to alleviate the symptoms.

Physical examination revealed guarding of movement, antalgic gait, crepitus, tenderness, pain at rest, and "clicking."  The examiner noted that the Veteran did not have arthritis or ankylosis.  The range of motion of the right knee was 0 degrees of extension to 120 degrees of flexion.  There was evidence of pain on motion, but there was no additional limitation after repetitive motion.

The Veteran reported that during the previous twelve month period he missed approximately one to two weeks of work due to knee pain.  He also reported that his right knee disability caused him to "quit jobs that require him to be on the ground on his knees."

The Veteran was provided another VA examination to evaluate his left knee, claimed as secondary to his service-connected right knee disability, on May 22, 2009.  During this examination, the range of motion of the right knee was 0 degrees of extension to 90 degrees of flexion.  There was evidence of pain on motion, but there was no additional limitation after repetitive motion.  The Veteran noted that his range of motion was usually "a little better," however, on that day he had driven ninety miles which aggravated his pain.

The Veteran's right knee was re-examined during an October 2010 VA examination.  The Veteran reiterated his symptoms as reported in the May 4, 2009 VA examination.  On physical examination his gait was normal and there was crepitus, tenderness, and grinding present in his right knee.  The range of motion of the right knee was 0 degrees of extension to 70 degrees of flexion.  There was evidence of pain on motion, but there was no additional limitation after repetitive motion.  No abnormalities were noted on x-ray.

The Veteran reported that his right knee disability resulted in functional impairment in the form of increased absenteeism, decreased concentration, strength and mobility, weakness, and fatigue.

In a December 2011 decision, the Board remanded the claim to the RO because the VA examinations outlined above were inadequate for adjudicative purposes.  Specifically, the Board determined that although the Veteran complained of weakness, incoordination, and flare-ups, the VA examiners did not assess the extent of any of any additional limitation of motion during flare-ups or as a result of weakness and incoordination.  See DeLuca, 8 Vet. App. at 202.

At a March 2012 VA examination, the Veteran reported daily flare-ups that he rated as "5 - 8/10 depending on the activity that he has done at work for the day."  On range of motion testing, the Veteran had 0 degrees of extension and flexion of 90 degrees with evidence of painful motion beginning at 40 degrees.  The Veteran did not have additional limitation following the repetitive-use testing, however he was noted to have additional functional loss of the right knee manifest by less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.

The Veteran had pain to palpation or tenderness of the right knee.  Muscle strength tests were 5/5 and joint stability tests (Lachman, posterior drawer) were normal.  Medial-lateral instability was measured at 1+.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran was not found to have any tibial or fibular impairments upon examination.

The examiner acknowledged the Veteran's 1992 right knee meniscectomy.  Additionally, the Veteran had a current right knee meniscus condition that manifested by a meniscal tear and frequent episodes of joint pain and effusion.  The Veteran had a scar from the surgery but it was not painful and/or unstable or greater than 6 square inches.  Additionally, the Veteran reported that as a result of the pain and progression of the meniscal tear a right knee arthroscopy had been recommended.  

A July 2012 physical therapy report notes "[f]ull knee ROM bilaterally, but painful on right at extreme flexion."  However, crepitus was noted with bilateral McMurrys test.

Subsequently, on October 3, 2012, the Veteran underwent right knee orthoscopic surgery.  Accordingly, the RO in a February 2013 rating decision assigned a temporary 100 percent rating effective October 3, 2012, and a 10 percent rating was assigned from December 1, 2012.  Additionally, the RO granted service connection for painful scars, right knee post arthroscopy and meniscectomy, and granted a 10 percent rating.

The Veteran was afforded another VA examination in January 2013.  Imaging studies showed right knee arthritis.  The Veteran reported constant right knee pain and swelling, cracking, and popping.  He reported that "the knee hurts so bad he just lays around and [cannot] do anything."  The examiner noted that since the October 2012 orthoscopic surgery the Veteran had not sought further treatment for his right knee and was a no-show for five scheduled appointments.  The examiner further noted that "[t]he Veteran does not have an explanation for lack of treatment given the claimed severity of his condition."

On range of motion testing, the Veteran had 0 degrees of extension and flexion of 70 degrees with evidence of painful motion beginning at 0 degrees.  Post repetitive-motion testing, the Veteran had 0 degrees of extension and flexion of 60 degrees The Veteran was noted to have additional functional loss of the right knee manifest by less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  

The VA examiner concluded that the above range of motion test results were unreliable.  The examiner explained, "[t]he Veteran only flexes his knee to 70 degrees on exam.  Veteran was observed to flex his knee to 90-100 degrees when seated in triage room and seated in exam room.  He did not appear to be in distress.  There are several discrepancies on exam that indicates symptom magnification."

The examiner further noted that "[o]n examination there is no evidence of muscle atrophy or decreased muscle tone in either leg . . . . On palpation and examination of the knee Veteran displays superficial tenderness, nonanatomic tenderness, regional weakness and overreaction . . . . Veteran observed standing and walking in the hospital prior to his appointment time with normal stance, normal gait, and no evidence of distress.  When I called him for his exam his gait became very awkward and he was almost dragging his right leg.  There is no evidence of abnormal weight bearing on inspection of the feet or shoes."

The Veteran reported that his right knee disability caused him to be terminated due to his inability to perform his required job duties.  The examiner was unable to objectively assess the Veteran's claim because "objective assessment of occupational limitations is not possible due to inconsistencies noted on the exam."  The examiner further noted that he was unable to fully assess any current instability, subluxation, or functional impairment during flare-ups, due to the Veteran's malingering.

As explained by the examiner, the January 2013 VA examination results do not accurately depict the current severity of the Veteran's right knee disability because the Veteran did not put forth maximum effort.  These results will not be used in evaluating the Veteran's claim for an increased rating because they do not accurately depict the function impairment caused by the service-connected right knee disability.

A higher rating is not warranted based on instability.  The Board acknowledges that the Veteran has competently reported giving way, that the Veteran uses a brace, and that the Veteran reports occasional use of a cane.  Furthermore, the medical evidence reflects clinical findings of mild or minimal laxity or instability.  Based on these findings, the Board finds the Veteran's instability does not more nearly approximate the moderate instability contemplated for a rating of 20 percent or the severe instability required for a 30 percent rating.

None of the range of motion tests, to include after repetitive motion, has shown that the Veteran has limitation of extension of more than 5 degrees.  Moreover, flexion has never come close to being limited to less than 60 degrees, even after repetitive motion.  While the Veteran has reported experiencing flare ups, there is no evidence indicating that he has sufficient limitation of motion during such flare ups to warrant a compensable rating for limitation of motion.

The Board has considered whether a higher or separate rating is warranted on any other schedular basis but has determined that it is not.  In this regard, the Board notes that there is no evidence of ankylosis; impairment of the tibia and fibula; or genu recurvatum, Diagnostic Codes 5256, 5262, 5263 are not for consideration.

Additionally, the objective evidence of record demonstrates two meniscus tears (dislocated semilunar cartilage).  However, in order for a separate rating to be assigned under DC 5258 there must be "dislocated semilunar cartilage with frequent episodes of locking, pain and effusion."  There are subjective intermittent reports of effusion and pain.  However, the competent medical evidence of record demonstrates that there is no locking.  In sum, a separate rating under DC 5258 is not warranted.  


A separate compensable rating under Diagnostic Code 5259 for symptoms following removal of semilunar cartilage is not warranted because the symptoms justifying a 10 percent rating under Diagnostic Code 5259 are not separate and distinct from those contemplated by a 10 percent rating for arthritis with limitation of flexion.

Consideration has been given to assigning a staged rating; however, at no time during the period in question have the disabilities warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, while the Veteran does have scars associated with his right knee disability he received a separate rating for the scars in a February 2012 RO rating decision.

Other Considerations

The Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As discussed above, the Veteran's right knee disability is manifested by slight instability and symptoms productive of limitation of motion.  These manifestations are contemplated by the currently assigned schedular rating criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.

The Board has also considered whether a claim of entitlement to a total rating based on unemployability (TDIU) due to the service-connected right knee disability has been raised.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not suggest, that his right knee disability on appeal renders him unemployable.  Accordingly, a claim for TDIU is not raised in this appeal. 


ORDER

Entitlement to a disability rating in excess of 10 percent for a right knee disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


